Case: 14-40558      Document: 00513037935         Page: 1    Date Filed: 05/11/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40558
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            May 11, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

RAFAEL CRUZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:13-CR-1444-1


Before BENAVIDES, SOUTHWICK and COSTA, Circuit Judges.
PER CURIAM: *
       Rafael Cruz appeals his guilty plea conviction and sentence for
conspiracy to commit hostage taking.             He argues that his guilty plea is
involuntary because the district court violated Federal Rule of Criminal
Procedure 11(c)(1) by improperly participating in plea negotiations.
Specifically, he asserts that the district court made statements to his




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40558    Document: 00513037935      Page: 2   Date Filed: 05/11/2015


                                 No. 14-40558

codefendant, Roberto Cruz, at the rearraignment proceeding explaining that a
lesser sentence might result from a guilty plea.
      Because Rafael Cruz did not object on this basis in the district court, this
court reviews for plain error. See United States v. Davila, 133 S. Ct. 2139,
2148-50 (2013) (rejecting contention that improper participation in plea
discussions under Rule 11 requires automatic vacatur rather than analysis
under the ordinary harmless and plain error standards); United States v. Vonn,
535 U.S. 55, 58-59 (2002).
      Rafael Cruz fails to show that the district court participated in any
discussions during plea negotiations. The statements of which he complains
were made by the district court after Rafael Cruz’s plea agreement had been
negotiated by the parties and disclosed to the district court. There is nothing
in the record to show a reasonable probability that the district court’s remarks
to Roberto influenced Rafael Cruz’s decision to plead guilty. Thus, he fails to
show error, much less reversible plain error, by the district court. See Puckett
v. United States, 556 U.S. 129, 135 (2009).
      The judgment of the district court is AFFIRMED.




                                        2